COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


    LORENA QUIROZ and GARY S.                             §
                                                                             No. 08-12-00163-CV
    VERNIER,
                                                          §
                                                                                Appeal from the
                                   Appellants,
                                                          §
                                                                         383rd Judicial District Court
    v.
                                                          §
                                                                          of El Paso County, Texas
    RUMMIE LEE GRAY, II,
                                                          §
                                                                             (TC# 2007-AG-2166)
                                   Appellee.
                                                          §

                                                  OPINION

          Lorena Quiroz and Gary S. Vernier1 appeal the trial court’s judgment establishing that

Rummie Lee Gray, II, is the biological father of R.L.G., a child born to Quiroz while she was

married to Vernier. In a single issue, Appellants argue the trial court erred because it lacked

subject-matter jurisdiction. We affirm.

                         FACTUAL AND PROCEDURAL BACKGROUND

         Gray began dating Quiroz in October 2002. Unbeknownst to Gray, Quiroz was married to

Vernier. Quiroz returned to Vernier after the Thanksgiving holiday and lived with him and their

four children until March 2003. During that period, Quiroz and Vernier had sexual relations.

For reasons undisclosed in the record, but presumably because she was pregnant, Quiroz resumed

1
  For ease of reference, we will refer to Quiroz and Vernier collectively as Appellants unless the context otherwise
requires.
her relationship with Gray.

           Quiroz informed Gray he was the baby’s father. Gray attended several prenatal care

events and was present when R.L.G. was born on September 15, 2003. Following R.L.G.’s birth,

Gray and Quiroz lived together for three years.2 During this period, Gray provided financial

support for R.L.G. While living together, Gray and Quiroz had hoped to get married, but their

relationship soured, and they went their separate ways.

           In March 2007, the Office of the Attorney General filed a petition seeking to establish

Gray’s parentage. Quiroz and Gray were served with copies of the petition, but Vernier was not.

Gray requested genetic testing, and the trial court ordered it. In conjunction with his request for

genetic testing, Gray applied for services with the Attorney General “to make sure” he was

R.L.G.’s father and to “be put on to pay child support . . . for my son.” The test results showed

that Gray’s probability of paternity was 99.99 percent and that the combined paternity index was

14,533,045 to 1.

           Quiroz subsequently filed a petition to establish the parent-child relationship identifying

Gray as R.L.G.’s father and seeking child support from him and her appointment as sole managing

conservator. Gray sought temporary orders, and the trial court granted him supervised visitation

with R.L.G. Although the trial court did not formally adjudicate Gray as R.L.G.’s father, the trial

court “determine[d] that temporary orders should be granted for father’s access to the minor

child.” Gray then filed an amended answer seeking, inter alia, his appointment as a “joint non

primary managing conservator . . . .” Quiroz responded by filing a petition to terminate Gray’s

parental rights. The trial court eventually dismissed the petitions filed by the Attorney General



2
    Quiroz and Vernier divorced approximately one year after R.L.G.’s birth.
                                                          2
and Quiroz, but reinstated Quiroz’s petitions upon her motion. 3 The record, however, does not

reveal if the trial court dismissed Gray’s request for his appointment as managing conservator.

There is no indication that the trial court did or that it ever acted upon the request. In November

2010, Gray responded to Quiroz’s petition to terminate his parental rights by seeking to establish

his parentage. In January 2011, Quiroz moved to dismiss Gray’s petition, alleging for the first

time that Gray was not R.L.G.’s father and that Vernier was R.L.G.’s presumed father. Quiroz

then filed a brief in support of her motion to dismiss to which she attached an affidavit executed by

Vernier. In his affidavit, Vernier averred he was married to Quiroz when R.L.G. was born and

that he and Quiroz engaged in sexual intercourse frequently during the period when R.L.G. could

have been conceived. The trial court denied Quiroz’s motion to dismiss.

         In April 2011, Vernier filed a petition to intervene, alleging he was R.L.G.’s presumed

father. Vernier requested that Gray’s paternity suit be dismissed on the basis it was filed more

than four years after R.L.G.’s birth and thus barred by Section 160.607 of the Texas Family Code.

In support of his petition, Vernier submitted the same affidavit that Quiroz had relied on

previously.

         The trial court denied Vernier’s motion to intervene. Following a de novo hearing, the

trial court adjudicated Gray as R.L.G.’s father.

                                          MULTIFARIOUS ISSUE

         In their sole issue, Appellants contend “[t]he [t]rial [c]ourt abused its discretion in denying

. . . Vernier’s Motion in Intervention and Plea to the Jurisdiction and further erred in all findings

and conclusions that he is not the presumed father, as said presumption was not properly rebutted,


3
 Neither the orders dismissing Quiroz’s petitions nor the order reinstating them are in the record brought on appeal.
However, no party has complained of their absence from the record, and they are not central to resolving the appeal.
                                                         3
nor was the suit timely filed.” Gray asserts we should disregard Appellants’ issue because they

combined, “at a minimum, three different points of error” within a single issue, rendering it

multifarious. There is no question Appellants have combined complaints based on more than one

legal theory within a single issue, and, consequently, brought forth a multifarious issue on appeal.

See City of San Antonio v. Rodriguez, 856 S.W.2d 552, 555 n.2 (Tex.App.--San Antonio 1993, writ

denied)(an issue embracing more than one specific ground of error is multifarious). By doing so,

Appellants risk rejection on the basis they have presented nothing for review.              See id.

(multifarious points of error may be disregarded). An appellate court, however, has the discretion

to consider a multifarious issue provided it can determine, with reasonable certainty, the alleged

error about which the complaint is made. Thornton v. D.F.W. Christian Television, Inc., 925
S.W.2d 17, 22-3 (Tex.App.--Dallas 1995), rev’d on other grounds, 933 S.W.2d 488 (Tex. 1996).

Because we can make that determination here, we will—in the interest of justice—consider the

complaints raised by Appellants. See id.

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       In each of their complaints, Appellants assert the trial court “erred in all findings and

conclusions to the contrary.” However, Appellants fail to identify any particular finding that they

claim is palpably contrary to the evidence. Nor do they specifically identify any conclusion that

they allege is erroneous. Generally, an attack on the sufficiency of the evidence must be directed

at specific findings of fact rather than at the judgment as a whole. In re M.S.F., 383 S.W.3d 712,

716 (Tex.App.--Amarillo 2012, no pet.). Unchallenged findings are binding upon the appellate

court. Id. However, unidentified findings of fact may be reviewed on appeal if the appellate

court can fairly determine from the argument the specific finding of fact that is being challenged.


                                                 4
In re M.S.F., 383 S.W.3d at 716. Because we can fairly determine from Appellants’ argument the

specific findings being challenged, we will address each of their complaints.

       As best we can discern, Appellants challenge the following findings of fact and

conclusions of law:

       5.) The Court finds that on June 1, 2007, the 383rd District Court ordered …
       Quiroz, the child the subject of this suit, and . . . Gray . . . to submit to a parentage
       test.

       6.) The Court finds that on June 14, 2007, LabCorp found that . . . Gary . . . had a
       ‘probability [of] [] paternity of 99.99%, as compared to an untested, unrelated man
       of the [] population’ to [R.L.G.], said DNA results were filed with the Court on July
       12, 2007, and made part of the Court record for all purposes.

                                 .                     .                .

       20.) The Court finds that from May 24, 2007 to February 15, 2011 . . . Gray . . .
       filed a multitude of Petitions and Motions which attempted to establish paternity

                                     .             .                .

       21.) The Court finds that for four years . . . Quiroz and . . . Gray . . . tried the issue
       of paternity by consent.

       22.) The Court finds that . . . Gray . . . exercised due diligence in attempting to
       adjudicate paternity . . . .

                                     .             .                .

       25.) The Court finds that after four years of litigating the issue of paternity by
       consent . . . Quiroz unreasonably delayed asserting the affirmative defense of
       statute of limitations.

       26.) The Court finds that after . . . Quiroz’s unreasonable delay in asserting her
       defense . . . Gray . . . was forced to change his position in good faith and plead for a
       Request for Paternity on November 12, 2010.

                                     .             .                .

       33.) The Court finds that the purpose behind TEX.FAM.CODE ANN. § 160.607,
       entitled Time Limitation: Child Having Presumed Father is to ensure that after the

                                                   5
fourth anniversary of the child’s birth, the child and his family unit are afforded
stability.

34.) The Court finds that . . . Quiroz, in contravention to TEX.FAM.CODE ANN. §
160.607’s purpose, attempted to sever the child’s stable relationship with his
biological father. In essence, she wished to acquire a termination of parental rights
through the affirmative defense of statute of limitations.

                           .                     .                 .

1.) The Court concludes in compliance with TEX.FAM.CODE ANN. § 160.505 that .
. . Gray . . . was rebuttably identified as the father of the child the subject of this suit
under the Uniform Parentage Act.

2.) The Court concludes that . . . Gray[’s] . . . genetic test results are admissible
because they were performed under court order in compliance with TEX.FAM.CODE
ANN. § 160.502. See TEX.FAM.CODE ANN. § 160.621(a)(2).

3.) The Court concludes that the paternity of a child having a presumed,
acknowledged, or adjudicated father may be disproved by admissible results of
genetic testing. The man identified as the father of the child under TEX.FAM.CODE
ANN. § 160.505 shall be adjudicated as the father of the child. TEX.FAM.CODE
ANN. § 160.631.

4.) The Court concludes that in compliance with TEX.FAM.CODE ANN. § 160.607,
a proceeding was commenced no later than the fourth anniversary of [R.L.G.]’s
date of birth to adjudicate his parentage. See TEX.FAM.CODE ANN. § 160.607.

                           .                     .                 .

6.) The Court also concludes it would be inequitable to allow . . . Quiroz to
manipulate the rules of pleading to wrongfully obtain a termination of parental
rights. . . . Quiroz on multiple occasions led the Court, as well as . . . Gray . . . to
believe that the issue of paternity was being tried by consent. After four years of
litigation . . . Quiroz unreasonably delayed asserting the affirmative defense of
limitations. Therefore . . . Quiroz is barred by the equitable doctrines of laches,
judicial estoppel, and unclean hands, to assert the affirmative defense of
limitations.

                               .             .                 .

9.) The Court concludes, as mandated by Chapter 160 of the Texas Family Code,
that it is appropriate and in the best interest of the child that . . . Gray . . . be
adjudicated as [R.L.G.]’s father. [Emphasis in orig.].

                                             6
       In our review of each of Appellants’ specific complaints, we find the evidence is legally

and factually sufficient to support the trial court’s findings supporting Gray’s rebuttable

identification as R.L.G.’s father, and these findings are sufficient to support the judgment

adjudicating Gray to be R.L.G.’s father. See Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex.

1994)(a trial court’s findings of fact are reviewed for both legal and factual sufficiency);

Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 48 (Tex.

1998)(a finding is legally sufficient if there is more than a scintilla of evidence to support the

finding); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986)(per curiam)(a finding is factually

insufficient if the finding is so contrary to the evidence as to be clearly wrong and manifestly

unjust).

                                       INTERVENTION

       Appellants maintain the trial court erred by denying Vernier’s motion to intervene in

Gray’s paternity suit. We disagree.

                                       Standard of Review

       We review the trial court’s decision for abuse of discretion. Segovia-Slape v. Paxson, 893
S.W.2d 694, 696 (Tex.App.--El Paso 1995, orig. proceeding). A trial court abuses its discretion if

it acts arbitrarily or unreasonably or without reference to any guiding rules or principles. Downer

v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985), cert. denied, 476 U.S. 1159,

106 S. Ct. 2279, 90 L. Ed. 2d 721 (1986).

                                         Applicable Law

       “Any party may intervene by filing a pleading, subject to being stricken out by the court for

sufficient cause on the motion of any party.” TEX.R.CIV.P. 60. To intervene successfully, a


                                                7
party must generally show that he has standing to maintain an original suit. Segovia-Slape, 893
S.W.2d at 696.         However, a party need not make such a showing in a suit affecting the

parent-child relationship (SAPCR). Id. To intervene successfully in a SAPCR, a party only

needs to demonstrate sufficient interest in the child the subject of the suit even if he cannot institute

an original SAPCR in his own right. Id. “[T]his relaxed standing rule promotes the overriding

policy in all SAPCR suits, that of protecting the best interest of the child.” Id., (internal citations

omitted).

         That said, intervention in a SAPRC is appropriate only upon a proper factual showing. Id.

In determining whether the party has met that burden, the trial court should consider the factual

allegations in the motion to intervene on which the right to intervene is predicated and those set

forth in the pleadings of the other parties. Id. The trial court should also consider any evidence

on the issue adduced by the parties. Id. Moreover, a party seeking to intervene in a SAPCR must

do so in a timely manner. In re Northrop, 305 S.W.3d 172, 175-78 (Tex.App.--Houston [1st

Dist.] 2009, orig. proceeding). If a party fails to intervene timely and offers no evidence to justify

the late intervention, the trial court will not be held to have abused its discretion in striking the

intervention. Id.

                                                     Discussion

         The trial court did not abuse its discretion by striking Vernier’s plea in intervention.4

First, Vernier did not demonstrate he had a sufficient interest in R.L.G. to permit intervention.
4
   Although Gray did not file a motion to strike, Vernier’s intervention was tried by consent. An issue may be deemed
tried by consent when evidence on the issue is developed under circumstances indicating that both parties understood
the issue existed in the case, and the other party fails to make an appropriate complaint. TEX.R.CIV.P. 67; see Frazier
v. Havens, 102 S.W.3d 406, 411 (Tex.App.--Houston [14th Dist.] 2003, no pet.). To determine whether an issue was
tried by consent, the reviewing court must examine the record for evidence of trial of the issue. Hoggett v. Brown,
971 S.W.2d 472, 483 n.4 (Tex.App.--Houston [14th Dist.] 1997, pet. denied)). Here, the record establishes that
Vernier’s intervention was litigated at several hearings and that Vernier has not complained of Gray’s failure to file a
motion to strike his intervention.
                                                           8
Vernier alleged in his plea he was R.L.G.’s presumed father and averred in his supporting affidavit

he was married to Quiroz when R.L.G. was born and that he and Quiroz engaged in sexual

intercourse weekly during the period when R.L.G. was conceived. Vernier, however, offered no

evidence in support of his plea. Instead, he chose to rely solely on his affidavit. But Vernier’s

averments are belied by the genetic test conclusively establishing Gray’s paternity of R.L.G.

That test has been on file with the trial court since June 2007, and Appellants have never

challenged its validity. Further, there is no indication Vernier has ever been involved in R.L.G.’s

life, and Vernier does not allege, much less aver, he has been. Indeed, Vernier did not attend any

of the hearings in this matter.

       Second, Vernier did not seek to intervene in a timely manner and failed to offer any

evidence to justify his late intervention. R.L.G. was born in September 2003, and proceedings in

this case commenced in March 2007. Vernier, however, did not file his plea in intervention until

April 2011, approximately one month before the associate judge presided over the final hearing in

this matter. Moreover, there is no indication Vernier became involved in this case until February

2011, and Vernier offered no evidence to the contrary at the hearings at which his plea was

considered. Nor did Vernier adduce any evidence to justify his late intervention. As mentioned

above, Vernier relied solely on his affidavit to seek intervention, and nowhere in his affidavit does

Vernier attempt to explain his late intervention.

       Appellants acknowledge Vernier is “coming to the party late,” but argue he is permitted to

intervene because: (1) he could have brought the same action in his name; (2) his intervention

would not have complicated the case; and (3) his intervention was essential to protect his legal and

equitable interests. See Guaranty Federal Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d
9
652, 657 (Tex. 1990)(stating a trial court abuses its discretion in striking a plea in intervention in

civil suit if intervenor satisfies all three factors). Vernier was only permitted to intervene upon a

proper factual showing he had a sufficient interest—legal or equitable—in R.L.G.                    See

Segovia-Slape, 893 S.W.2d at 696. As shown above, Vernier failed to discharge his burden.

Vernier did not adduce evidence establishing he had a legal interest in R.L.G. after genetic testing

rebuttably identified Gray as R.L.G’s father and mandated that Gray be adjudicated R.L.G.’s

father. See TEX.FAM.CODE ANN. § 160.505(a)(West 2014)(a man is rebuttably identified as a

child’s father if genetic testing shows at least a 99 percent probability of paternity and a combined

paternity index of at least 100 to 1); TEX.FAM.CODE ANN. § 160.631(c)(“Unless the results of

genetic testing are admitted to rebut other results of genetic testing, the man identified as the father

of a child under Section 160.505 shall be adjudicated as being the father of the child.”). Nor did

Vernier adduce evidence establishing he had an equitable interest in R.L.G. Vernier failed to

explain his late intervention, and there is no evidence in the record that Vernier was ever involved

in R.L.G.’s life.

                                            STANDING

        Appellants complain that the trial court erred in denying Vernier’s plea to the jurisdiction

because Gray lacked standing to prosecute his paternity suit. Specifically, Appellants argue

Gray’s paternity suit was procedurally barred under Section 160.607 of the Texas Family Code

because it was filed more than four years after R.L.G.’s birth. We disagree.

                                           Applicable Law

        A proceeding to establish parentage on behalf of a child with a presumed father must be

commenced no later than the child’s fourth birthday. TEX.FAM.CODE ANN. § 160.607(a)(West


                                                  10
2014). However, a party in a paternity action may be equitably estopped from relying on an

otherwise applicable statutory bar to recovery. See Hausman v. Hausman, 199 S.W.3d 38, 42-3

(Tex.App.--San Antonio 2006, no pet.)(applying equitable estoppel to preclude mother from

denying that presumed father’s parentage even though he was not the biological father); In re

Shockley, 123 S.W.3d 642, 651-53 (Tex.App.--El Paso 2003, no pet.)(applying equitable estoppel

to preclude mother from denying psychological father’s parentage even though he was neither a

presumed nor biological father).

       Equitable estoppel may arise if five factors are satisfied:          (1) there was a false

representation or concealment of material facts; (2) made with knowledge, actual or constructive,

of those facts; (3) to a party without knowledge, or the means of knowledge, of those facts; (4) with

the intention that it be acted upon; and (5) the party to whom it was made must have relied on the

misrepresentation to his prejudice. In re Shockley, 123 S.W.3d at 653. In applying the doctrine

of equitable estoppel in a paternity action, we explained:

       The application of estoppel in paternity actions is aimed at achieving fairness as
       between the parents by holding them, both mother and father, to their prior conduct
       regarding the paternity of the child. Estoppel is based on the public policy that
       children should be secure in knowing who their parents are. If a person has acted
       as the parent and bonded with the child, the child should not be required to suffer
       the potentially damaging trauma that may come from being told that the father [he]
       has known all [his] life is not in fact [his] father. In determining whether the
       doctrine should be applied to a particular case, the child’s best interests are of
       paramount concern. To that end, the courts are more inclined to impose equitable
       estoppel to protect the status of a child in an already recognized and operative
       parent-child relationship. (Internal quotes and citations omitted).

In re Shockley, 123 S.W.3d at 651-52.

                                            Discussion

         The trial court did not err in failing to dismiss Gray’s paternity action because the


                                                 11
doctrine of equitable estoppel precluded Appellants from relying on limitations as a defense.5 In

their arguments on appeal, Appellants do not address the application of equitable estoppel in this

case. Consequently, they do not contend that they were not equitably estopped from relying on

limitations as a defense. Even had Appellants so contended, they would have been mistaken.

         The record establishes that Gray always believed he was R.L.G.’s father and, until

approximately February 2011, Quiroz regarded Gray to be R.L.G.’s father. Gray testified that

Quiroz told him he was R.L.G.’s father “from the beginning[,]” that he knew he was R.L.G.’s

father, and that he never disavowed being R.L.G.’s father. According to Gray, Quiroz never

disputed his paternity until February 2011. Up to then, Quiroz had consistently identified Gray as

R.L.G.’s father in her pleadings and, as acknowledged by her counsel, sought to terminate Gray’s

parental rights “[d]uring the course of this litigation[.]”

         The record also establishes that Gray and R.L.G. are in a recognized and operative

parent-child relationship. Gray testified he developed a strong bond with R.L.G. during the three

years he lived with Quiroz. Gray further testified he provided financial support for R.L.G. from

2003 to 2006 and began doing so again in September 2010. According to Gray, he did not

provide financial support for R.L.G. from 2007 to August 2010 because he was not ordered to do

so and because he did not know the whereabouts of R.L.G. and Quiroz. Gray further testified

that, in March 2011, he obtained standard visitation rights and was exercising those rights.

According to Gray, he and R.L.G. “bonded” during their visits.                        Gray also testified he was
5
  In its findings of fact and conclusions of law, the trial court did not identify equitable estoppel as a basis for
precluding Appellants from relying on limitations to deny that Gray was R.L.G.’s father. However, we are not bound
by the trial court’s legal conclusions. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). So
long as the judgment can be sustained on any legal theory supported by the evidence, it will be upheld on appeal. Id.
Here, the legal theory of equitable estoppel as a basis for precluding Appellants from denying Gray’s parentage was
raised by Gray at trial. In his brief in support of his response to Quiroz’s “Motion to Dismiss For Lack of Standing[,]”
Gray asserted, “[c]learly, the past conduct of [Quiroz] would satisfy the elements of equitable estoppel and preclude
her from the relief she is now seeking.” As shown below, the evidence adduced at trial corroborates Gray’s assertion.
                                                          12
providing health insurance for R.L.G. and was seeking his appointment as joint managing

conservator.

       The record likewise establishes that Quiroz represented to Gray that he was R.L.G.’s father

while concealing the material fact that she was married to Vernier and engaging in sexual

intercourse with him, during the time frame in which she became pregnant. As noted above,

Quiroz informed Gray he was R.L.G.’s father, but never told him that she was married to Vernier

and had moved back in with him. Quiroz admitted that, during the probable time of R.L.G.’s

conception, she lived with Vernier and engaged in sexual relations with him. Quiroz, however,

never raised the possibility of Gray not being R.L.G’s father until approximately February 2011.

From the foregoing evidence, the trial court could have concluded that Quiroz knowingly

concealed from Gray the fact that she had sexual relations with another man who possibly was

R.L.G.’s father.

       The record further demonstrates Gray did not know that Quiroz had engaged in relations

with another man or that R.L.G. was possibly another man’s son. At a motions hearing held on

February 14, 2011, Gray testified he had recently learned Quiroz had been married to Vernier.

The record likewise establishes that the trial court could have inferred that Quiroz intended for

Gray to rely on her representations and concealment of material facts and that Gray relied on

Quiroz’s representations and concealment of material facts. At the onset of their relationship,

Quiroz encouraged Gray to participate in R.L.G.’s life as his father. Gray attended prenatal care,

bonded with R.L.G., and provided financial support for him. Although Quiroz later sought to

terminate Gray’s parental rights, she never raised the issue that another man could possibly be

R.L.G.’s father. Given this and the conclusive results of the paternity test, Gray had no reason to


                                                13
seek adjudication of his parentage in a timely manner.

                                  ADJUDICATION OF PARENTAGE

         Appellants claim Vernier’s status as R.L.G.’s presumed father has never been properly

rebutted by an adjudication of parentage rendered under Subchapter G of Chapter 160 of the Texas

Family Code.6 We disagree.

                                                 Applicable Law

         A presumption of paternity exists if a man is married to the mother of the child and the

child is born before the 301st day after the day the marriage was terminated by divorce. TEX.

FAM. CODE ANN. § 160.204(a)(2)(West 2014).                       This presumption legally establishes the

father-child relationship between the man and child. TEX.FAM.CODE ANN. § 160.201(b)(1). By

operation of law, a “presumed father” is “recognized as the father of the child until that status is

rebutted or confirmed in a judicial proceeding.” TEX.FAM.CODE ANN. § 160.102(13).

         The presumption of paternity may be rebutted only by: (1) an adjudication of parentage

under Subchapter G; or (2) the filing of a valid denial of paternity by the presumed father in

conjunction with the filing by another person of a valid acknowledgment of paternity.

TEX.FAM.CODE ANN. § 160.204(b). An alleged father cannot request, and the trial court cannot

grant, an order for genetic testing unless he is entitled to maintain a proceeding to adjudicate

parentage as set out in Subchapter G.                     In re Rodriguez, 248 S.W.3d 444, 450-51

(Tex.App.--Dallas 2008, orig. proceeding). A man is rebuttably identified as a child’s father if

genetic testing shows at least a 99 percent probability of paternity and a combined paternity index

of at least 100 to 1. TEX.FAM.CODE ANN. § 160.505(a). “Unless the results of genetic testing are

6
  We note that the trial court made no specific findings of fact and conclusions of law addressing Vernier’s status as
R.L.G.’s presumed father, and Appellants did not request the trial court to amend or supplement its findings and
conclusions to address that issue.
                                                         14
admitted to rebut other results of genetic testing, the man identified as the father of a child under

Section 160.505 shall be adjudicated as being the father of the child.” TEX.FAM.CODE ANN.

§ 160.631(c).

                                                     Discussion

         The trial court did not err in adjudicating Gray to be R.L.G.’s father. The appellate record

contains the trial court’s order and the genetic test results, and Appellants have not challenged the

validity of the test results. As recited above, the test results showed that Gray’s probability of

paternity was 99.99 percent and that the combined paternity index was 14,533,045 to 1. These

results rebuttably identified Gray as R.L.G’s father. See TEX.FAM.CODE ANN. § 160.505(a).

Because Appellants did not adduce any evidence contradicting the genetic test results, the trial

court was compelled to adjudicate Gray as R.L.G.’s father. See TEX.FAM.CODE ANN. § 160.631.

At that moment, Vernier’s status as R.L.G.’s presumed father was nullified by operation of law.7

See TEX.FAM.CODE ANN. §§ 160.102(13), 160.204(b).

         Appellants assert that, for two reasons, a valid adjudication of parentage under Subchapter

G has not occurred. Neither reason is persuasive, however.

         First, Appellants argue no valid adjudication occurred because Vernier was a necessary

party to the parentage proceeding under Section 160.603 of the Texas Family Code. But a

presumed father is not a necessary party under Section 160.603. See TEX.FAM.CODE ANN.

§ 160.603 (West 2014)(identifying “the mother of the child” and “a man whose paternity of the



7
  Given this conclusion, we need not address Appellants’ alternate argument that “[i]n the event this Court determines
Gray was timely in filing his petition, . . . [Gray] nevertheless failed to prove that (1) Vernier and Quiroz did not live
together or engage in sexual intercourse with each other during the probable time of conception and (2) Vernier never
represented to others that the child was his own.” See TEX.FAM.CODE ANN. § 160.607(b)(a proceeding seeking to
disprove the father-child relationship between a child and the child’s presumed father is not barred by the statute of
limitations if the evidence establishes the two elements identified in the statute).
                                                           15
child is to be adjudicated” as the two necessary parties); Frazer v. Hall, No. 01-11-00505-CV,

2012 WL 2159271, *2 (Tex.App.--Houston [1st Dist.] June 14, 2012, no pet.)(mem. op.)(“The

Uniform Parentage Act provides that the necessary parties in a proceeding to adjudicate parentage

are the mother of the child and the man whose paternity of the child is to be adjudicated.”); see also

TEX.FAM.CODE ANN. § 160.612(a)(stating a minor is a permissible, but not a necessary, party).

Further, Appellants cite no authority holding that a presumed father is a necessary party to a

proceeding to adjudicate parentage.

       Second, Appellants contend no valid adjudication took place “[b]ecause the trial court

dismissed the previously filed actions . . . .” Although it is undisputed that Gray filed a petition to

adjudicate parentage in November 2010. Gray filed his petition more than four years after

R.L.G.’s birth, nonetheless, we have concluded Appellants are equitably estopped from relying on

limitations to deny that Gray is R.L.G.’s father. Because Gray commenced a proceeding to

adjudicate his parentage and proved he was R.L.G.’s father, the trial court did not err in

adjudicating him to be R.L.G.’s father.

                                          CONCLUSION

       Appellants’ issue is overruled, and the trial court’s judgment is affirmed.



April 25, 2014
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                  16